DETAILED ACTION
1.       Claims 1-5 are pending and are examined in the instant application.  
Information Disclosure Statement (IDS)
2.       Applicant’s IDS filed November 7, 2019 has been considered only to the extent of the English translation provided. A signed copy is attached. 
Specification
3. 	The disclosure is objected to because of the following.
	The status of parent Application No. 14/372239 must be updated on page 1 of the specification.
The abstract of the disclosure is objected to because it does not contain complete sentences and does not adequately describe the claimed invention, e.g., it does not recite mutated 1-aminocyclopropane-1-carboxylate synthase 8 (ACS8). See MPEP § 608.01(b).
Correction is required.
Claim Objections
4. 	Claim 1 is objected to because of the following: 
In claim 1, “and” is missing between the two steps.
Appropriate correction is required.
Claim Rejections - 35 USC § 112, second paragraph
5.       The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.       Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          In claim 1, the preamble recites “Cucumis, Citrullus, Luffa, Momordica and Lagenaria”, however, the steps recite “Cucurbitaceae”. It is unclear how a plant from Cucumis, Citrullus, Luffa, Momordica and Lagenaria is produced when the steps only recite Cucurbitaceae. See also dependent claims 2-4.
	In claim 1ii), “growing the plant” should be amended to “growing a plant” because there is no antecedence for “the plant”.
Clarification and/or correction are required.
Claim Rejections - 35 USC § 112, first paragraph
7. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. 	Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for crossing two selected , does not reasonably provide enablement for crossing of two plant of the Cucurbitaceae family. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	The breadth of the claims encompasses crossing any two plants of the Cucurbitaceae family, such as a watermelon plant with a bitter melon plant or pumpkin plant, to obtain a plant homozygous for the mutated ACS8 allele. Applicant has no working example of crossing plants of different genera or species. The state of prior art recognizes general sexual incompatibility among plants of different genera and species. Applicant provides no evidence that plants within the Cucurbitaceae family are sexually compatible. Applicant provides no guidance as to how such sexual incompatibility can be overcome in such a cross. It is highly unpredictable that a plant homozygous for the mutated ACS8 allele can be obtained simply by crossing two plants of the Cucurbitaceae family. Accordingly, one skilled in the art cannot make and use the claimed invention as commensurate in scope with the claims without undue experimentation.
Conclusion
9.       No claim is allowed. The closest prior art teaches ACS8 from Arabidopsis (Bate et al., US 20100287669 (Applicant’s IDS)). However, the prior art does not teach any of the SEQ ID Nos. recited in the claims.
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793. The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUONG T BUI/Primary Examiner, Art Unit 1663